DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment referred to in the following paragraphs was submitted on May 18, 2021
The Amendment appears to overcome the objections to the Specification. Therefore, the objections to the Specification are withdrawn.
The Amendment appears to overcome the objections to claims 14 and 15. Therefore, the objections to claims 14 and 15 are withdrawn.

Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 10, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest wherein the second task program has a cycle time for each cycle of the second task that is a length of a second predefined time interval, the second predefined time interval being longer than the first predefined time interval, wherein the length of the second predefined time interval is an integer multiple of the length of the first time interval and multiple cycles of the first task program occur during each cycle of the second task program, wherein, for each cycle of the second task program, a transfer of the data from the first task program to the second task program occurs only after a last execution of the first task program within the predefined second time interval for  so that the transfer of the data from the first task program to the second task program occurs only once during each cycle of the second task program.
Further, it would not have been obvious to combine the above-emphasized limitations with the remaining limitations of the claim.

Note that independent claim 16 contains the corresponding limitations of claim 10; therefore, it is considered to be allowable by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184